DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Amendment/Remarks on 1/27/21.  Applicant’s arguments were fully considered but were not found to be persuasive.
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Otsuki et al. (hereinafter Otsuki) (US 2004/0249563 A1) in view of Qi et al. (hereinafter Qi) (US 2006/0271661 A1).

As to claim 1, Otsuki teaches a management apparatus configured to satisfy a request input from outside by causing resources included in a plurality of sensor nodes (Sensor Network System 1a, 1b with Sensor Network 3a, 3b, 3c, 3d, etc.) to be provided for the request, the management apparatus comprising a memory and at least one processor (CPU 21) connected to the memory (Memory Section 22):

accept the request ([0071]; Fig. 5); 
acquire information regarding the resources included in the plurality of sensor nodes (Abstract; [0004]); 
calculate information regarding resources required to satisfy the request (determines target information or information close to the target information) ([0018]; [0112]; [0160]-[0161]; [0164]); 
compare the required resources with resources included in each of the plurality of sensor nodes, and calculate information regarding an insufficient resource (examples given are information close to the target information, determining a small remaining amount from a fuel sensor, a defect in mechanical parts, sensing an abnormality from an abnormality detector, etc.) that each of the sensor nodes lacks ([0018]; [0112]; [0160]-[0161]; [0164]); 
determine a combination of resources required to satisfy the request, based on the information regarding the insufficient resource, the combination of the individual resources of the plurality of sensor nodes further determined based on at least one of: availability of resources for the combination (resource selection section 105 determines whether or not data can be actually acquired from the resource(s) in accordance with the resource specification and the condition satisfaction judging section 106 confirms whether or not the resource(s) is actually connected and whether they can be communicated to), a number of sensor nodes for the combination, and a communication speed between sensor nodes for the combination ([0016]-[0019]; [0160]-[0161]; [0132]; [0174]); and 

Otsuki teaches outputting information after the data acquired by the sensors calculates, makes the comparison and the determination of the combination of resources (see above).  However, Otsuki does not explicitly teach that the outputting formation is specifically related to a command and to compare a calculated information regarding the required resources required to satisfy the request with the acquired information regarding the individual resources that of the each of the sensor nodes lacks for satisfying the request so that a combination of the sensor node with its resources can be determined to satisfy the request. 
Qi teaches a sensor node networking system and method that observes the behavior of a plurality of sensor nodes and determining/calculating a specific subset of the nodes to transfer commands that would satisfy specification requests (Abstract; [0004]; [0008]; [0031]; [0056]).  In addition, Qi teaches to determine whether the individual sensor nodes that are collectively in a group meet or are sufficient in satisfying quality of information (QoI) requirements.  If one or more of the individual sensor node has insufficient resources, attributes or parameters of the one or more sensor nodes can be dynamically changed so that appropriate levels of sensor network resources are used and that the QoI requirements are satisfied ([0033]; [0056]; Abstract).  Furthermore, Qi teaches determining a combination of sensor node resources based on an estimated number of nodes as well as confirming to a Quality of Information objective such as adequate resources available ([0029]; [0031]; [0056]).  
Otsuki and Qi are analogous art because they are both in the same field of endeavor of sensor node networking.  It would have been obvious to one of ordinary skill in the art to modify the invention of Otsuki such that its sensor node networking would transmit a command to cause a plurality of sensor nodes that include the required resources to provide the required resources and to compare a calculated information regarding the required resources required to satisfy the request with the acquired information regarding the individual resources that of the  each of the sensor nodes lacks for satisfying the request so that a combination of the sensor node with its resources can be determined to satisfy the request, as taught and suggested in Qi.  The suggestion/motivation for doing so would be to provide the predicted result of being able to communicate the proper combination or configuration of sensors in order to satisfy the request and to provide for energy-efficient sensor network operation, especially when the network has redundant resources (Qi – [0033]).

As to claim 2, Otsuki teaches wherein the memory includes a storage unit configured to store information regarding the request and the information regarding the individual resources included in each of the plurality of sensors (claims 1 and 10; [0168]). 

As to claim 3, Otsuki ([0124]; [0014]) and Qi ([0007]; [0015]-[0016]; [0024]) teaches wherein the processor is configured to regularly acquire latest resource information from the plurality of sensor nodes. 

As to claim 4, Otsuki teaches wherein the information regarding the individual resources included in each of the plurality of sensor nodes includes at least one of a type, a storage, capacity of a memory, data processing capability, a communication method, communication performance, and power supply information of a sensor included in each sensor node ([0123]; [0153]; [0176]). 

As to claim 5, Qi teaches wherein the processor is configured to calculate a plurality of combinations of resources required to satisfy the request (Abstract; [0020]; [0056]). 

As to claim 6, Qi teaches wherein the processor is configured to determine the combination of the resources included in the command, from the plurality of calculated combinations of the resources required to satisfy the request, based on at least one of availability of the resources, the number of resources required in the combination, and a communication speed between the sensor nodes (Abstract; [0008]; [0020]; [0031]; [0033]; [0056]). 

As to claim 7, Otsuki teaches wherein the processor is configured to calculate information regarding at least one of a type, capacity, performance, and time of the required resources ([0131]; [0181]). 

As to claim 8, Otsuki teaches a plurality of sensor nodes ([0004]). 

As to claim 9, Otsuki teaches wherein the memory includes a storage unit configured to store the information regarding the resources (claims 1 and 10; [0168]). 

As to claim 10, it is rejected for the same reasons as stated in the rejection of claim 1.

As to claim 11, it is rejected for the same reasons as stated in the rejection of claim 1.

As to claim 12, Otsuki teaches wherein the processor is configured to regularly acquire (done dynamically) latest resource information from the plurality of sensor nodes ([0013]; [0142]; [0174]).

As to claim 13, Otsuki teaches wherein the information regarding the resources includes at least one of a type, a storage, capacity of a memory, data processing capability, a communication method, communication performance, and power supply information of a sensor included in each sensor node (Abstract; [0004]; [0013]-[0015]).

As to claim 14, Otsuki teaches wherein the information regarding the resources includes at least one of a type, a storage, capacity of a memory, data processing capability, a communication method, communication performance, and power supply information of a sensor included in each sensor node (Abstract; [0004]; [0013]-[0015]).

As to claim 15, Otsuki teaches wherein the processor is configured to calculate a plurality of combinations of resources required to satisfy the request (Abstract; [0009]; [0171]).

As to claim 16, Otsuki teaches wherein the processor is configured to calculate a plurality of combinations of resources required to satisfy the request (Abstract; [0009]; [0171]).

As to claim 17, Otsuki teaches wherein the processor is configured to calculate a plurality of combinations of resources required to satisfy the request (Abstract; [0009]; [0171]).

As to claim 18, Otsuki teaches wherein the processor is configured to determine the combination of the resources included in the command, from the plurality of obtained combinations of the resources, based on at least one of availability of the resources, the number of resources required in the combination, and a communication speed between the sensor nodes ([0016]; [0018]). Qi teaches to determine the combination of the resources is based on the number of resources required in the combination ([0033]; [0056]).

As to claim 19, Otsuki teaches wherein the processor is configured to determine the combination of the resources included in the command, from the plurality of obtained combinations of the resources, based on at least one of availability of the resources, the number of resources required in the combination, and a communication speed between the sensor nodes ([0016]; [0018]).  Qi teaches to determine the combination of the resources is based on the number of resources required in the combination ([0033]; [0056]).

As to claim 20, Otsuki teaches wherein the processor is configured to determine the combination of the resources included in the command, from the plurality of obtained combinations of the resources, based on at least one of availability of the resources, the number of resources required in the combination, and a communication speed between the sensor nodes ([0016]; [0018]).  Qi teaches to determine the combination of the resources is based on the number of resources required in the combination ([0033]; [0056]).


Response to Arguments
Applicant argues that the combination of Otsuki and Qi does not teach the amended claim limitation of “the combination of the individual resources of the plurality of sensor nodes further determined based on at least one of: availability of resources for the combination, a number of sensor nodes for the combination, and a communication speed between sensor nodes for the combination”. 
In response, Otsuki teaches determining the availability of resources for the combination by utilizing resource selection section 105 to determine whether or not data can be actually acquired from the resource(s) in accordance with the resource specification.  Afterwards, the condition satisfaction judging section 106 confirms whether or not the resource(s) is actually connected and whether they can be communicated to ([0132]).
In addition, Qi teaches to determine whether the individual sensor nodes that are collectively in a group meet or are sufficient in satisfying quality of information (QoI) number of sensor nodes to be an actual number, or an estimated number, etc.  During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:  The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004).  Therefore, Qi’s teaching of an estimated number of sensor nodes satisfies the broadest reasonable interpretation of the term, “number.”  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Agrawal et al. (US 2013/0260783 A1) teaches a processor 203 that may utilize the sensor motion database 205 to determine how many, or which of, the sensor nodes 1-7 (FIG. 1) will cross paths with a desired area defined within the sensor field system 100.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH TANG/Primary Examiner, Art Unit 2199